DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                    EUAM FISHERIES (USA) LLC,
                            Appellant,

                                     v.

                 VECO ENTERPRISES GROUP, LLC,
                           Appellee.

                              No. 4D19-2021

                              [March 12, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael A. Robinson, Judge; L.T. Case No. CACE14-
018098 (13).

  Lee B. Gartner of Lee B. Gartner, P.A., Coral Springs, for appellant.

  Louis R. Montello of Montello Law, Aventura, for appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY and DAMOORGIAN, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.